Title: From George Washington to John Forbes, 19 June 1758
From: Washington, George
To: Forbes, John

 

To His Excellency General Forbes—Sir
[Fort Loudoun, 19 June 1758]

Pardon the liberty I am going to use—a liberty, that nothing but the most disinterested regard for the safety and welfare of these Colonies coud cause me to take. How far my Ideas on what I am going to observe is compatable with Reason, and how far they may corrispond with your Sentiments on the matter, I shall candidly submit to your Excellency to determine.
The unfortunate arrival of the Cherokees into this Government so early in the Spring—and the unavoidable Accidents that have hitherto prevented a junction of the Troops, intended for the Western Expedition, has causd the indians (who naturally are of a discontented Temper) to be tired of waiting, and all, except those who came with Colo. Byrd, and a few others that have promisd to join ⟨him⟩, to return home. how long these can be prevaild upon to remain with us, I wont absolutely affirm; but this I can venture to say, not 6 Weeks, if it requires that time to form our Magazines and prepare for our March, as Colo. Bouquet seems to think it will. Now, in this event, we are left to perform a March of more than 100 Miles from our most advancd Post, before we arrive at Fort Duquesne; a great part of which over Mountains and Rocks, and thrô some such defiles as will enable the Enemy, with assistance of their Indian’s & Irregulars; and their Superior knowledge of the country to render our March extreamely arduous, perhaps impractacable; and at best very tedious; unless assisted by a considerable Body of Indians, who I conceive to be the only Troops fit to Cope with Indians in such Ground; for I must beg leave further to add, that I ⟨can not⟩ look upon strength and Success in the woods to be the Consequence of Numbers; on the contrary, I conceive the designs of an unwieldy Body of Troops Marching a Convoy may be frustrated by a few. this I am certain off, they may be greatly harrassd, and their March much incommoded by the Sculking Enemy we shall have to deal with.
From what has, and might be said on this ⟨erasure⟩ it ⟨erasure⟩ appear⟨s⟩ that Indians to Us, are of the utmost Importance; and as I understand your Excellency proposes to keep open the

Communication with the Inhabitants, and secure a retreat by the construction of Posts at advantagious Situations, and proper distances, as the Army advances; a work truely of the greatest Importance, especially as we will too probably begin our March with a hand full of Indians⟨;⟩ I think it woud be practacable by the prosecution of this plan, to get a number of the Indians (by sending a person of abilities and address immediately for them) before we coud approach Fort Duquesne; and I think it is not likely we shall meet with any formidable attack till we get pretty near that place.
Another great advantage that might be derivd from sending such a Person instantly to the Cherokee Nation, woud be making up (’tis to be hop’d) those differences that lately happend [between] them, and some of the Inhabitants of the Southern Frontiers of this Colony; which unhappy broils, if not properly, and timously attended to, may be productive of the most destructive consequences to the british Affairs in America, and terminate in the ruin of our Southern Settlements. The Southern Indians, of late, seem to be in a very wavering situation, and have, on several occasions, discoverd an Inclination to break with Us; I think it can admit of no doubt, that, if we shoud be unsuccesfull in this Quarter, which Heaven avert! that the united Force of several powerfull Nations of these Indians coud be employd against Us; and, that such acquisition to the Enemy woud enable them to exterpate our Southern Colonies, and make themselves Masters of this part of the Continent at least. Therefore, that nothing shoud be omitted that might contribute to prevent so dreadfull a Calamity, if a proper Person as I before said was immediately sent to the Cherokee Nation he might not only accomplish this great work, but get a Body of them to join the Army on their March; and no Person, surely, who has the Interest of our Important Cause at Heart, woud hesitate a moment to depart on such a Service, on the event of which, our all in a manner depends.
There is now a large Cargoe of proper Goods for Trading with them arrivd from England, in this Colony, necessary supplies might be drawn from thence and laid in at proper places for them, which woud prevent those delays and disappointments which they have had too much reason to complain off.
It woud, I confess, require a considerable time before the Indians

that are yet to be sent for coud join Us; but, as the inevitable obstructions to be met with in forming the Magazines, erecting the Posts, and Marching on must require much time, it may be effected. and the farther the Summer is advancd, the Operations of the Campaigne, for many obvious Reasons coud be executed with the greater security, unless there shoud e’er then happen a decisive action to the Noward and the Enemy prove successfull; in that case they woud pour in their Troops upon Us to the Southward. at all events they coud easily prevail upon many of their Northward Indians by promises and the view of Plunder to join their troops upon the Ohio. Another Misfortune that woud arise by a late Campaign is that the limited time for the Service of the 2d Virginia Regiment woud be near, or perhaps quite elapsd before the Campaign coud be over.
What time the French may require to Assemble a formidable Body of Indian’s at Fort Duquesne—how they are provided for victualling such a body there—and how far they are able to prevail upon their Indians to wait the uncertain March of our Army when they have Assembled them; are matters I profess myself ignorant in—But, if we may draw any inferences from our own difficulties in these cases, we may in the first place conclude I think, that our Preperations &ca have sufficiently alarmd them, and that they have got together what Indians they can; next—that those Indians will require the same Provisions & humouring that ours do; and lastly—that they may also get dissatisfied at waiting, and return home like ours have done—thinking our Preparations a feint only to draw of their attention from the Northward.
My Sollicitude on account of Indians sufficiently appears throughout all I have said—Your Excellency is the best judge of the Plan you have to execute and the time it will require to bring your operations to bear—you are also a proper judge of the time it will take to accomplish the Scheme I have proposd of getting Indians to our Assistance, and how far it may corrispond (in point of time) with other Measures; and therefore it woud be impertinent after I have endeavourd, thô a little incoherently, to shew the necessity of Indians, and the advantages and disadvantages of a late Campaigne, to say any thing more

unless it be to apologize once more for the freedom I have taken of mentioning Matters which I suppose you are equally, if not better acquainted with than I am—and to assure your Excellency that I am, with the greatest respect Yr most Obedt & Most Hble Servt

Go: Washington
Fort Loudoun 19th June 1758

